In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-18-00417-CV
     ___________________________

           IN RE V.A., Relator




             Original Proceeding
         Trial Court No. 18-6662-16


 Before Sudderth, C.J.; Kerr and Pittman, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s Petition for Writ of Mandamus, Emergency

Motion for Temporary Relief, Motion to Stay Proceedings, and Motion to Show

Authority, and is of the opinion that relief should be denied. Accordingly, relator’s

Petition for Writ of Mandamus, Emergency Motion for Temporary Relief, Motion to

Stay Proceedings, and Motion to Show Authority are denied.

                                                    Per Curiam

Delivered: December 27, 2018




                                         2